Case 1:18-cv-01862-RDM Document 25-3 Filed 07/31/20 Page 1 of 4




                     Exhibit B
                 Case 1:18-cv-01862-RDM Document 25-3 Filed 07/31/20 Page 2 of 4

Global DNS Data
This site provides neutral, factual DNS data, showing how networks communicate with each other.


   1. Lookups for mail1.trump-email.com
      This data shows communications between Trump, Spectrum, and Russian Alfa Bank networks.
   2. Network Diagram Scenario
      This diagram (png file: 183769 bytes) shows how parties communicated via email using different servers.
   3. Check back for more
   4. Leave questions at: tea.leaves@tuta.io

                  Summary:

                         Trump and Russia's largest private bank communicate via hidden server
                         since at least 2016 May
                         Confronted with questions by NYT reporter, Alfa Bank denies any
                         relationship
                         Hidden server belonging to Trump then disappears (no one but Alfa
                         Bank was asked)
                         Deleted host name mail1.Trump-Email.com is replaced with
                         trump1.contact-client.com
                         Russian Alfa Bank is the first host seen to contact the new trump1.
                         server

                  Comments:

                  Trump's FEC filings fail to disclose any foreign bank account in Russia or
                  relationship with the Russian Alfa Bank.

                  Network logs show a distinctively human pattern of communications between
                  a hidden server dedicated for use by the Trump Organization and the Russian
                  financial company Alfa Bank, which has close ties to the Kremlin. Trump
                  campaign advisors also have relationships with Alfa Bank and related Alfa-
                  Group / LetterOne.

                  The other frequent connection to Trump's hidden server with the same
                  distinctive human pattern is Spectrum Health, a Michigan hospital with close
                  ties to the DeVos family (http://www.spectrumhealth.org/locations/helen-
                  devos-childrens-hospital). The Devos family founded Amway / Alticor which
                  operates in Russia including transactions with Alfa Bank such as buying
                  insurance for 800 Alticor employees from Alfa Bank's insurance subsidiary.
                  The Devos family has given millions of dollars in the past few months to
                  conservative super PACs (www.fec.gov). One member of the Devos family
                  was a founder of Blackwater.

                  Trump's hidden server appears to be a specially configured outbound email
                  server. The email server type normally would handle outbound bulk
                  advertising or transactional mail for a large enterprise to customers, powerful
                  enough to deliver millions of emails per day. (
                  http://www.marketerspublishinggroup.com/PMTA-UsersGuide-4.0.pdf).
                  Different in every way from traffic seen on adjacent servers managed by the
                  same server company, this specially configured server has been exclusively
Case 1:18-cv-01862-RDM Document 25-3 Filed 07/31/20 Page 3 of 4
corresponding with Alfa-Bank and Spectrum since at least May 2016 with a
cadence and rate of a human conversation. See the graph of the connections
here.

The stealth server has had two different names:

mail1.Trump-Email.com (zone deleted on Friday, 2016-Sept-23 after the
Russian Alfa-Bank was asked by the New York Times to explain the
communications)

and on 2016-Sept-27 a new name showed up:

trump1.contact-client.com

When a reporter from the New York Times (NYT) asked the Russian Alfa
Bank for comment about the apparent communications, Alfa Bank denied any
relationship with the Trump Organization. The NYT reporter communicated
with no one other than the Russian Alfa Bank - yet the Trump-Email.com
domain began showing signs of panicked reconfiguration within hours of the
New York Times asking the Russian Alfa Bank why they were making
connections to Trump-Email.com. While no errors were seen in all the months
prior to this question from the reporter - suddenly errors appeared. Two of the
authoritative name server hosts deleted the zone, while the third authoritative
just erased the IP from the configuration line and continued to answer
authoritatively. This mistake can still be demonstrated at the time of this
writing.

The Trump Organization deleted the Trump-Email.com zone shortly before 10
AM Eastern US time on Friday Sept 23rd after the NYT reporter called Alfa
Bank. This suggests a cover-up attempt by Trump and Alfa Bank. It suggests
communication from Alfa Bank warning the Trump Organization to take
action to remove the evidence of the hidden server domain, mail1.Trump-
Email.com.

The physical server itself was never changed; just the hostname mail1.Trump-
Email.com stopped pointing to that physical server and the hostname was
effectively deleted from the global Domain Name System (DNS).

By September 27th 2016, the Trump Organization had created a new host
trump1.contact-client.com pointing to the exact same physical server
previously operating as mail1.Trump-Email.com.

The Russian Alfa Bank was the first to contact the newly renamed host,
strongly indicating again that Trump and Alfa Bank are coordinating with each
other and have a very close relationship. After this discovery, they are likely
moving conversations to a new channel.

Trump has a bank account with the Russian Alfa Bank, which may explain the
need for hidden server communications. Alfa Bank / Alfa Group / LetterOne
has expressed interest in investing billions in US health care companies, which
could include Michigan's Spectrum Health or could be regarding the financial
relationships Amway/Alticor has with the Russian Alfa Bank insurance
company.

F.A.Q.
Case 1:18-cv-01862-RDM Document 25-3 Filed 07/31/20 Page 4 of 4
Are you sure the Trump-Email.com domain really belongs to the Trump
Organization?

We have 100% confidence. You can verify the complete whois record by going
to the Godaddy.com website and clicking on WHOIS. While whois records can
be forged, we also judge authenticity based on the resources used by each
domain name. A very detailed analysis has been made of thousands of Trump
Organization domain names, vendors and hosting resources, confirming that
this domain without question belongs in the same group.

Excerpt from Trump-Email.com whois record:

Registrant   Name: Trump Orgainzation
Registrant   Organization: Trump Orgainzation
Registrant   Street: 725 Fifth Avenue
Registrant   City: New York
Registrant   State/Province: New York Registrant State/Province: New York
Registrant   Postal Code: 10022
Registrant   Country: US Registrant Country: US
Registrant   Phone: +1.2128322000
